Exhibit 10.4

THIS WARRANT MAY NOT BE TRANSFERRED EXCEPT AS OTHERWISE DESCRIBED BELOW.

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AMENDED (THE “1933 ACT”), OR ANY STATE SECURITIES
LAWS. THESE SECURITIES MAY NOT BE OFFERED, SOLD, PLEDGED, HYPOTHECATED OR
OTHERWISE TRANSFERRED IN THE ABSENCE OF (I) SUCH REGISTRATION OR (II) AN
EXEMPTION THEREFROM AND, IF REQUESTED BY THE COMPANY, AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY TO THE EFFECT THAT SUCH REGISTRATION IS NOT
REQUIRED.

Warrant No. 1010

DAYSTAR TECHNOLOGIES, INC.

VOID AFTER 5:00 P.M. PST ON January 24, 2014

Warrant to Purchase 1,350,000 Shares

of Common Stock Dated January 25, 2012

WARRANT FOR THE PURCHASE OF SHARES OF COMMON STOCK

THIS CERTIFIES THAT, FOR VALUE RECEIVED, Michael Moretti, or his registered
assign(s) (the “Holder”), is entitled to purchase from DayStar Technologies,
Inc., a Delaware corporation (the “Company”), subject to the terms and
conditions set forth in this Warrant, up to 1,350,000 fully paid and
nonassessable shares of the Company’s common stock, par value $0.01 per share
(the “Common Stock”), at any time commencing on the date hereof (the
“Commencement Date”) and expiring at 5:00 p.m. PST, on January 24, 2014 (the
“Expiration Date”). The price for each share of Common Stock purchased hereunder
(as adjusted as set forth herein, collectively the “Warrant Shares”) is $0.40
per share if purchased prior to July 25, 2012, $0.45 if purchased during the
period July 25, 2012 through January 24, 2013, and $0.50 if purchased after
January 24, 2013 and through the expiration of this Warrant (as adjusted as set
forth herein, the “Purchase Price”).

This Warrant is issued pursuant to the terms of that certain Securities Purchase
Agreement (the “Purchase Agreement”) dated as of January 25, 2012 between Holder
and the Company. The Holder agrees with the Company that this Warrant and all
the rights hereunder shall be held subject to all of the conditions, limitations
and provisions set forth herein and in the Purchase Agreement.



--------------------------------------------------------------------------------

1. EXERCISE OF WARRANT.

A. MANNER OF EXERCISE. Except as set forth in Section 1(D), this Warrant may be
exercised in whole at any time, or in part from time to time, during the period
commencing on the Commencement Date and expiring on the Expiration Date or, if
any such day is a day on which banking institutions in the City of San
Francisco, California, are authorized by law to close, then on the next
succeeding day that shall not be such a day, by presentation and surrender of
this Warrant to the Company at its principal office with the Purchase Form
attached as Annex I (the “Purchase Form”) duly executed and accompanied by
payment (either in cash or by certified or official bank check, payable to the
order of the Company) of the Purchase Price for the number of shares specified
in the Purchase Form and instruments of transfer, if appropriate, duly executed
by the Holder or its duly authorized attorney.

B. STATUS AS HOLDER OF WARRANT SHARES; TAXES; EXPIRATION. Upon receipt by the
Company of this Warrant, the duly executed Purchase Form and any other
appropriate instruments of transfer, together with the Purchase Price, at its
office, the Holder shall be deemed to be the holder of record of the Warrant
Shares issuable upon such exercise, notwithstanding that the stock transfer
books of the Company shall then be closed or that certificates representing such
Warrant Shares shall not then be actually delivered to the Holder. The Company
shall pay any and all documentary stamp or similar issue taxes payable in
respect of the issue or delivery of Warrant Shares. This Warrant shall become
void, and all rights hereunder shall cease, at the close of business on the
Expiration Date. The Company in its sole discretion may extend the duration of
this Warrant by delaying the Expiration Date.

C. ISSUANCE OF CERTIFICATES. As soon as practicable after the exercise of all or
any portion of this Warrant, the Company shall, within three (3) Trading Days
(defined below), (i) issue to the Holder a certificate or certificates for the
number of full Warrant Shares to which the Holder is entitled, or, at the
Holder’s request, deliver such Warrant Shares electronically if such means is
otherwise presently available to and utilized by the Company, registered in such
name or names as may be directed by the Holder, and (ii) if this Warrant has not
been exercised in full, issue to the Holder a new countersigned warrant in
substantially the same form for the Warrant Shares as to which this Warrant
shall not have been exercised. This Warrant may not be exercised by, or
securities issued to, any Holder in any state in which such exercise would be
unlawful.

D. SHAREHOLDER APPROVAL. The Company shall not issue or sell any Common Stock or
securities convertible into Common Stock pursuant to this Warrant, and the
Purchaser shall not purchase or acquire any such securities pursuant to this
Warrant, to the extent that, after giving effect thereto, the aggregate number
of shares of Common Stock that would be issued pursuant to this Warrant,
together with all shares of Common Stock issued pursuant to any transactions
that may be aggregated with the transactions contemplated by the Purchase
Agreement under applicable rules of The Nasdaq Stock Market would exceed the
maximum number of securities that the Company may issue pursuant to the Purchase
Agreement without breaching the Company’s obligations under the listing rules or
regulations of The Nasdaq Stock Market (the number of shares which may be issued
without violating such rules and regulations, the “Exchange Cap”), except that
such limitation shall not apply in the event that the Company

 

-2-



--------------------------------------------------------------------------------

obtains the approval of its stockholders as required by the applicable rules of
the Nasdaq Stock Market, unless and until the Company elects to solicit
stockholder approval of the transactions contemplated by the Purchase Agreement
and the stockholders of the Company have in fact approved such transactions in
accordance with the applicable rules of The Nasdaq Stock Market.

2. RESERVATION OF SHARES. The Company will at all times reserve for issuance and
delivery upon exercise of this Warrant all Warrant Shares or other shares of
capital stock of the Company (and other securities and property) from time to
time receivable upon exercise of this Warrant. All such shares (and other
securities and property) shall be duly authorized and, when issued upon such
exercise, shall be validly issued, fully paid and nonassessable and free of all
preemptive rights.

3. NO FRACTIONAL SHARES. No fractional shares or scrip representing fractional
shares shall be issued upon the exercise of this Warrant. If the holder of this
Warrant would be entitled, upon the exercise of this Warrant, to receive a
fractional interest in a share, the Company shall, upon such exercise, purchase
such fractional interest, determined as follows:

 

  (a) If the Common Stock is listed on a national securities exchange (which
includes the Nasdaq Capital Market) or admitted to unlisted trading privileges
on such exchange or listed for trading on the OTC Bulletin Board, the current
value shall be the last reported sale price of the Common Stock on such exchange
on the last business day prior to the date of exercise of this Warrant or if no
such sale is made on such day, the average of the closing bid and asked prices
for such day on such exchange; or

 

  (b) If the Common Stock is not listed or admitted to unlisted trading
privileges, the current value shall be the mean of the last reported bid and
asked prices reported by the Pink OTC Markets, Inc. on the last business day
prior to the date of the exercise of this Warrant; or

 

  (c) If the Common Stock is not so listed or admitted to unlisted trading
privileges and bid and asked prices are not so reported, the current value shall
be an amount determined (i) in good faith by the Board of Directors of the
Company and certified in a Board resolution, based on the most recently
completed arm’s-length transaction between the issuer of such security and a
Person other than an affiliate of such person, the closing of which occurred on
such date or within the six-month period preceding such date, or (ii) if no such
transaction has occurred on such date or within such six-month period, the value
of the security as determined by an independent financial expert.

4. STOCK DIVIDENDS; SPLIT-UPS. If after the issuance of this Warrant, and
subject to the provisions herein the number of outstanding shares of Common
Stock is increased by a stock dividend payable in shares of Common Stock or by a
split-up of shares of Common Stock or other similar event, then, on the
effective day thereof, the number of Warrant Shares shall be increased in
proportion to such increase in outstanding shares and the then applicable
Purchase Price shall be correspondingly decreased.

 

-3-



--------------------------------------------------------------------------------

5. AGGREGATION OF SHARES. If after the date hereof, and subject to the
provisions herein, the number of outstanding shares of Common Stock is decreased
by a consolidation, combination, reverse stock split, or reclassification of
shares of Common Stock or other similar event, then, after the effective date of
such consolidation, combination or reclassification, the number of Warrant
Shares shall be decreased in proportion to such decrease in outstanding shares
and the then applicable Purchase Price shall be correspondingly increased.

6. REORGANIZATION, ETC. If after the date hereof any Fundamental Transaction (as
defined in the Purchase Agreement) shall be effected, then, as a condition of
such Fundamental Transaction shall be made whereby the registered holders shall
thereafter have the right to purchase and receive, upon the basis and upon the
terms and conditions specified in this Warrant and in lieu of the securities of
the Company immediately theretofore purchasable and receivable upon the exercise
of the rights represented hereby, such shares of stock, securities or assets as
may be issued or payable with respect to or in exchange for the number of
outstanding shares of such Common Stock equal to the number of shares of Common
Stock immediately theretofore purchasable and receivable upon the exercise of
the rights represented by this Warrant, had such reorganization,
reclassification, consolidation, merger, or sale not taken place and in such
event appropriate provision shall be made with respect to the rights and
interests of the registered holders to the end that the provisions hereof
(including, without limitation, provisions for adjustments of the Purchase Price
and the Warrant Shares) shall thereafter be applicable, as nearly as may be in
relation to any share of stock, securities or assets thereafter deliverable upon
the exercise hereof. The Company shall not effect any such Fundamental
Transaction unless prior to the consummation thereof the successor corporation
(if other than the Company) resulting from such Fundamental Transaction, or the
corporation purchasing such assets, shall assume by written instrument executed
and delivered to the Company the obligation to deliver to the registered holders
such shares of stock, securities or assets as, in accordance with the foregoing
provisions, such holders may be entitled to purchase.

7. FORM OF WARRANT. This Warrant need not be changed because of any adjustment
pursuant to the terms herein, and any form of warrant issued after such
adjustment may state the same Purchase Price and the same number of shares as is
stated in this Warrant. However, the Company may at any time in its sole
discretion make any change in the form of this Warrant that the Company may deem
appropriate and that does not affect the substance thereof, and any warrant
thereafter issued, whether in exchange or substitution for this Warrant or
otherwise, may be in the form as so changed. The Company agrees to notify the
Holder of any adjustment to the number of shares or Purchase Price of the
Warrant, any changes to the form of this Warrant or any other change pursuant to
the terms herein.

8. TRANSFER OF WARRANTS. This Warrant and the Warrant Shares have not been
registered under the 1933 Act or similar state laws. This Warrant and Warrant
Shares cannot be sold or transferred by an investor unless (i) they are so
registered or (ii) an exemption from registration is available at the time of
transfer and, if requested by the Company, an opinion of counsel satisfactory to
the Company to the effect that such registration is not required is delivered to
the Company. Subject to the foregoing limitations, the Company shall register
the transfer, from time to time, of this Warrant upon the Company’s warrant
register, upon surrender of this Warrant for transfer, accompanied by a duly
executed Assignment Form in the form attached as Annex II, with signatures
properly guaranteed as indicated. Upon any such transfer,

 

-4-



--------------------------------------------------------------------------------

a new warrant or warrants representing the aggregate number of this Warrant
shall be issued and this Warrant shall be cancelled by the Company.

A restrictive legend shall be placed upon each share certificate acquired upon
exercise of this Warrant in substantially the following form:

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AMENDED, OR ANY STATE SECURITIES LAWS. THESE
SECURITIES MAY NOT BE OFFERED, SOLD, PLEDGED, HYPOTHECATED OR OTHERWISE
TRANSFERRED IN THE ABSENCE OF (I) SUCH REGISTRATION OR (II) AN EXEMPTION
THEREFROM AND, IF REQUESTED BY THE COMPANY, AN OPINION OF COUNSEL SATISFACTORY
TO THE COMPANY TO THE EFFECT THAT SUCH REGISTRATION IS NOT REQUIRED. HEDGING
TRANSACTIONS INVOLVING THESE SECURITIES MAY NOT BE CONDUCTED UNLESS IN
COMPLIANCE WITH THE SECURITIES ACT.

The foregoing legend will be removed from the certificates representing any
Warrant Shares, at the request of the holder thereof, at such time as they
become the subject of an effective resale registration statement or they become
eligible for resale pursuant to Rule 144 under the 1933 Act.

9. NO RIGHTS AS STOCKHOLDERS. Prior to the exercise of this Warrant in
accordance with the terms hereof and payment of the full exercise price
therefor, the Holder will not be entitled to any rights by virtue hereof as a
stockholder of the Company, including, without limitation, the right to vote or
to receive dividends or other distributions, to exercise any preemptive rights,
to consent or to receive notice as stockholders of the Company in respect to the
meetings of stockholders or the election of directors of the Company or any
other matter.

10. LOST, STOLEN, MUTILATED OR DESTROYED WARRANTS. If this Warrant is lost,
stolen, mutilated, or destroyed, the Company may on such terms as to indemnity
or otherwise as it may in its discretion impose (which shall, in the case of a
mutilated Warrant, include the surrender thereof), issue a new warrant of like
denomination, tenor, and date. Any such new warrant shall constitute a
substitute contractual obligation of the Company, whether or not the allegedly
lost, stolen, mutilated, or destroyed Warrant shall be at any time enforceable
by anyone.

11. GOVERNING LAW. This Warrant shall be governed by and construed in accordance
with the laws of New York State without giving effect to conflicts of laws
principles that would require the application of the law of another
jurisdiction.

12. NOTICES OF CERTAIN ACTIONS. In the event:

 

  (a)

the Company sets a record date with respect to the holders of Common Stock for
the purpose of entitling or enabling them to receive any dividend or other

 

-5-



--------------------------------------------------------------------------------

  distribution, or to receive any right to subscribe for or purchase any shares
of stock of any class or any other securities, or to receive any other right;

 

  (b) the number of outstanding shares of Common Stock is increased by a stock
dividend payable in shares of Common Stock or by a split-up of shares of Common
Stock or other similar event;

 

  (c) the number of outstanding shares of Common Stock is decreased by a
consolidation, combination, reverse stock split, or reclassification of shares
of Common Stock or other similar event;

 

  (d) of any capital reorganization or reclassification of the Common Stock, or
consolidation or merger of the Company with another corporation, or the sale of
all or substantially all of its assets to another corporation or other similar
event;

 

  (e) of the voluntary or involuntary dissolution, liquidation or winding-up of
the Company;

 

  (f) the bankruptcy whether voluntary or involuntary of the Company;

then, and in each such case, the Company will provide written notice (an “Event
Notice”) to the Holder at least ten days prior to (i) the record date in the
case of (a) above, specifying the record date and the amount and character of
such dividend, distribution or right, and (ii) the effective date of any event
specified in clause (b), (c), (d), (e), of (f) above, specifying the effective
date on which such event is to take place, and the time, if any is to be fixed,
as of which the holders of record of Common Stock will be entitled to exchange
their shares of Common Stock for securities or other property deliverable upon
such event, if applicable. Any failure to mail an Event Notice required by this
Section 12 or any defect therein or in the mailing thereof will not affect the
validity of the corporate action required to be specified in such Event Notice.
Nothing herein shall prohibit the Holder from exercising this Warrant during the
ten day period commencing on the date of an Event Notice, provided that such
exercise occurs prior to the Expiration Date and the Holder otherwise complies
with the terms hereof.

13. DELIVERY OF NOTICE. Notices and other communications to be given to the
Holder of this Warrant evidenced by this certificate shall be deemed to have
been sufficiently given, if delivered or mailed, addressed in the name and at
the address of such owner appearing on the records of the Company, and if
mailed, sent registered or certified mail, postage prepaid. Notices or other
communications to the Company shall be deemed to have been sufficiently given if
delivered by hand or mailed, by registered or certified mail, postage prepaid,
to the Company at 3567 Benton Street, Suite 367, Santa Clara, CA 95035, Attn:
Mr. Christopher Lail, Chief Financial Officer, or at such other address as the
Company shall have designated by written notice to the registered owner as
herein provided. Notice by mail shall be deemed given when deposited in the
United States mail as herein provided.

[Remainder of page intentionally left blank]

 

-6-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed,
manually or in facsimile, by the undersigned thereunto duly authorized, as of
the date first written above.

 

DAYSTAR TECHNOLOGIES, INC. By:           /s/ Christopher T. Lail  

Name: Christopher T. Lail

Title: Chief Financial Officer